Citation Nr: 1019639	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain 
syndrome of the left knee, claimed as secondary to service-
connected Achilles tendonitis of the left leg.

2.  Entitlement to an initial disability rating in excess of 
10 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to November 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina that, in part, granted 
service connection for depressive disorder and assigned a 10 
percent evaluation effective June 21, 2004, and denied 
service connection for patellofemoral pain syndrome of the 
left knee, to include as secondary to service-connected 
Achilles tendonitis of the left leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On his June 2004 claim, the Veteran indicated that he has a 
left knee disorder secondary to his service-connected 
Achilles tendonitis of the left leg.  At a November 2004 VA 
examination, he attributed his left knee problem to a bad 
landing from a parachute jump in service.  The examiner 
provided a diagnosis of patellofemoral pain syndrome of the 
left knee.  However, the examiner did not provide an opinion 
on whether the disorder was related to service or caused or 
aggravated by the service-connected Achilles tendonitis of 
the left leg.  

December 2004 correspondence reflects that the above examiner 
cannot state that the Veteran's patellofemoral pain syndrome 
is the result of his service activities without resort to 
unfounded speculation.  As the examiner was unable to provide 
a definite opinion, the Board observes that his remarks 
constitute "what may be characterized as 'non-evidence'" 
and have no probative value.  Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008)).  

Given that the examiner could not provide an adequate opinion 
on whether the left knee disorder is related to service, and 
did not provide one on whether the left knee disorder was 
caused or aggravated by the service-connected Achilles 
tendonitis of the left leg, the Board finds that another 
examination of the Veteran is in order.  

As regards the depressive disorder, the Veteran underwent a 
VA examination in November 2004, five and one half years ago.  
On his May 2006 VA Form 9, he stated that the current dose of 
his medication was not helping and he was going to ask his 
doctor for stronger medication.  The Board observes that this 
indicates a worsening of symptoms.  Where the evidence of 
record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2009).  Thus, the Board finds that a 
contemporaneous and thorough VA examination should be 
conducted to determine the current severity of his depressive 
disorder.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In addition, the most recent treatment notes from the 
Fayetteville VA Medical Center (VAMC) are dated in April 
2006, which are over four years old.  Thus, the RO should 
obtain updated treatment reports from the Fayetteville VAMC.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In any event, the RO should obtain any 
pertinent treatment reports from the 
Fayetteville VAMC since May 2006.

3.  The RO should then schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his 
patellofemoral pain syndrome of the left 
knee.  His claims file should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the patellofemoral pain syndrome of the 
left knee had its onset in service or is 
otherwise related to service.  The 
examiner should also provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the patellofemoral pain syndrome of the 
left knee was caused or aggravated beyond 
the natural progress of the disease 
(representing a permanent worsening of 
such disability) by the service-connected 
Achilles tendonitis of the left leg.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  A complete rationale should 
be given for all opinions and conclusions.  
If a requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and provide the 
rationale therefore.

4.  The RO should schedule the Veteran for 
a VA examination to determine the current 
severity of his depressive disorder.  His 
claims file should be available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate tests 
should be conducted.  The report should 
set forth all objective findings regarding 
the Veteran's depressive disorder, 
particularly the current severity of 
symptoms.  A complete rationale should be 
given for all opinions and conclusions.  

5.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

